DETAILED ACTION
This office action is in response to the application filed on 12/22/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 10 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Igarashi et al. (US 6111762, hereinafter Igarashi).
	Regarding Claim 10, Igarashi discloses (fig. 1) a switching control circuit (100) for controlling a power supply circuit that includes a first capacitor (CO) configured to smooth an input voltage of the power supply circuit, a transformer (TR1) including a primary coil (N1) provided on a primary side thereof, a secondary coil (N21) provided on a secondary side thereof, and an auxiliary coil (N3) , the primary coil being configured to have a voltage of the first capacitor applied thereto, a second capacitor (C3) configured to have a voltage from the auxiliary coil applied thereto, and a transistor (Q1) configured to control an inductor current flowing through the primary coil, the switching control circuit (100) being configured to perform switching control of the transistor (via gate to Q1), the switching control circuit comprising: a control circuit configured to output a first control signal (gate signal to Q1 via IC1) when the input voltage is supplied to the power supply circuit, and output a second control signal (gate signal to Q1 via IC2) when supply of the input voltage is stopped (col. 5, lines 5-15), a first drive circuit (IC1) configured to output a first drive signal for performing the switching control of the transistor, in response to the first control signal, and a second drive circuit (IC2) configured to output a second drive signal for controlling on-resistance of the transistor repeatedly to pass the inductor current intermittently to thereby discharge the first capacitor, in response to the second control signal (via Q1 conduction).
	

Allowable Subject Matter
Claims 1-9 and 12 are allowed.
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 1, the prior art fails to disclose: “...a control circuit configured to output a first control signal, when the input voltage is supplied to the power supply circuit, or when supply of the input voltage is stopped yet a first condition that a voltage of the second capacitor reaches a first level is satisfied, and output a second control signal, when the supply of the input voltage is stopped, the first condition is satisfied, and thereafter a second condition that the voltage of the second capacitor reaches a second level higher than the first level is satisfied; a first drive circuit configured to output a first drive signal for performing the switching control of the transistor, in response to the first control signal; and a second drive circuit configured to output a second drive signal for controlling on-resistance of the transistor to discharge the first capacitor, in response to the second control signal.” in combination with the additionally claimed features, as are claimed by the Applicant.
Regarding claim 11, the prior art fails to disclose: “...wherein a switching frequency of the transistor is equal to or greater than 100 times of a frequency at which the inductor current is passed intermittently.” in combination with the additionally claimed features, as are claimed by the Applicant.
Regarding claim 12, the prior art fails to disclose: “...a control circuit configured to output a first control signal, when the input voltage is supplied to the power supply circuit, or when supply of the input voltage is stopped yet a first condition that a voltage of the second capacitor reaches a first level is satisfied, and output a second control signal, when the supply of the input voltage is stopped, the first condition is satisfied, and thereafter a second condition that the voltage of the second capacitor reaches a second level higher than the first level is satisfied; a first drive circuit configured to output a first drive signal for performing switching control of the transistor, in response to the first control signal; and a second drive circuit configured to output a second drive signal for controlling on-resistance of the transistor to discharge the first capacitor, in response to the second control signal.” in combination with the additionally claimed features, as are claimed by the Applicant.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 11411499, Maruyama; Hiroshi et al. discloses an Integrated circuit and power supply circuit.
US 6515876, Koike; Kengo et al. discloses a DC-to-DC converter.
US 6972970, Yamada; Tomoyasu discloses a DC-to-DC converter.
US 7667445, Hiasa; Nobuyuki discloses an Integrated circuit for controlling a switching power supply.
US 8638574, Sugawara; Takato discloses a semiconductor control device for a switching regulator and a switching regulator using the semiconductor control device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE J MOODY whose telephone number is (571)272-5242.  The examiner can normally be reached on M-F 10 AM - 4 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KYLE J MOODY/
Primary Examiner, Art Unit 2838